 


110 HRES 1402 EH: Supporting a transition to democracy through free, fair, credible, peaceful, and transparent elections in Bangladesh.
U.S. House of Representatives
2008-09-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
2d Session 
H. RES. 1402 
In the House of Representatives, U. S.,

September 23, 2008
 
RESOLUTION 
Supporting a transition to democracy through free, fair, credible, peaceful, and transparent elections in Bangladesh. 
 
 
Whereas the independent, sovereign republic of Bangladesh was first proclaimed on March 26, 1971, and the Constitution of Bangladesh, ratified in 1972 following a war of independence, established a democracy ruled by and for the people; 
Whereas Bangladesh has a population of 154,000,000 people and is the world’s third most populated Muslim country, and has been known to be a stable, moderate, democratic Muslim Nation; 
Whereas Bangladesh has held what the international community has viewed as three free and fair elections in 1991, 1996, and 2001; 
Whereas in October 2006, as set up by the constitution, power was handed over to a caretaker government before the January 22, 2007, scheduled election; 
Whereas the caretaker Government of Bangladesh imposed a national state of emergency on January 11, 2007, that suspended fundamental rights guaranteed by the constitution and detained a large number of politicians and others on suspicion of involvement in corruption and other crimes; 
Whereas the state of emergency has restricted media reporting and it has been reported that journalists have been harassed, detained, or threatened by the authorities; 
Whereas the anti-corruption campaign is creating institutions to fight rampant corruption throughout the government, including in the police and ports, but also has resulted in the reporting of human rights abuses; 
Whereas the caretaker Government of Bangladesh reportedly arrested 18,000 persons with questionable records since May 28, 2008, and subsequently released most of them; 
Whereas the Chief Adviser, Fakhruddin Ahmed, announced that elections will be held by the third week of December 2008; 
Whereas the current political situation has been exacerbated by food prices that have doubled within the past year, compounding economic challenges for the people; 
Whereas Bangladesh has established an estimated 6 percent real growth rate in the last 4 years, and a 6.5 percent growth rate in 2007; 
Whereas the Grameen Bank, through microfinancing in Bangladesh, has been able to provide lending to 7,300,000 stakeholders and has empowered women to control 97 percent of the Bank, alongside other agencies in rural Bangladesh creating a new climate of economic growth and increasing social capital; 
Whereas the economic support extended by the United States has helped to create an opportunity for employment and growth in Bangladesh, with particular impact on the empowerment of women and strengthening the process of social moderation and modernization in Bangladesh; and 
Whereas Bangladesh’s long-term political stability and economic progress are critical to the security of the South Asian region: Now, therefore, be it  
 
That the House of Representatives— 
(1)expresses its strong support to the restoration of democracy in Bangladesh so it will be able to address economic and political challenges, and urges all stakeholders to play a constructive and forward looking role to strengthen such a process; 
(2)appreciates the decision of the caretaker Government of Bangladesh to hold free, fair, credible, peaceful, and transparent elections by the third week of December 2008; 
(3)welcomes the decision of the Government of Bangladesh to hold dialogue with all political parties and other civil society organizations to create a congenial atmosphere for holding elections and to ensure participation of all political parties in that process; 
(4)urges all political parties to participate in the elections so that democratic governance can be maintained, which could continue fight against corruption and institutional and policy reforms; 
(5)calls on the Government of Bangladesh to lift the state of emergency and remove other restrictions on political activity to allow free and fair elections to occur; 
(6)urges the caretaker Government of Bangladesh to complete a transparent voter registration process that will facilitate the enrollment of the maximum number of eligible voters to protect the voting rights of all eligible voters regardless of religious affiliations or ethnic background, to use all practical technical means of ensuring the security of the ballot, to prevent violence before and after elections, and to permit and facilitate international and domestic nongovernmental monitoring of the entire electoral process; 
(7)urges the caretaker Government of Bangladesh to invite foreign nationals to observe and monitor the December 2008 elections; 
(8)urges the Government of Bangladesh to ensure the due process and equal treatment under the rule of law for all suspects, witnesses, and detainees; 
(9)notes the initiatives of the caretaker Government of Bangladesh to eradicate corruption from all levels of government and society through institutional and policy reforms; 
(10)expresses concern at the reported abuse of human rights and urges the Government of Bangladesh to ensure human rights, freedom of speech, assembly, and association; 
(11)urges the caretaker Government of Bangladesh to protect the rights of religious and ethnic minorities, particularly Hindus, Christians, Buddhists, Ahmadis, and non-Muslim tribal peoples; 
(12)urges the President to work toward the return of democracy to Bangladesh as a high priority of United States foreign policy and affirm the willingness of the United States to provide assistance; 
(13)urges the President to use the voice and vote of the United States in multilateral organizations to strengthen the rule of law and democracy in Bangladesh; and 
(14)urges the President to consider, upon completion of an internationally-accepted free and fair election, extending generous economic support to Bangladesh as an incentive. 
 
Lorraine C. Miller,Clerk.
